              Case 2:19-cv-01652-MJP Document 50 Filed 11/13/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          LIBERTY MUTUAL INSURANCE                         CASE NO. C19-1652 MJP
            COMPANY,
11                                                           MINUTE ORDER
                                   Plaintiff,
12
                    v.
13
            FRANK COLUCCIO
14          CONSTRUCTION CO INC,

15                                 Defendant.

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          The Parties are ordered to provide the Court with a joint status report to update the Court

19   on the status of the proceedings in: King County v. Frank Coluccio Constr. Co. & Liberty Mutual

20   Ins. Co., No. 16-2-19398-1 SEA (King Cty. Sup. Ct.). The report must be filed by no later than

21   November 20, 2020.

22          The clerk is ordered to provide copies of this order to all counsel.

23          Filed November 13, 2020.

24


     MINUTE ORDER - 1
             Case 2:19-cv-01652-MJP Document 50 Filed 11/13/20 Page 2 of 2




 1                                        William M. McCool
                                          Clerk of Court
 2
                                          s/Paula McNabb
 3                                        Deputy Clerk

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
